Citation Nr: 0920530	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to effective date earlier than April 18, 
2006, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and 
assigned a 70 percent disability rating for PTSD.

In September 2008, the Veteran raised a claim of entitlement 
to a TDIU rating based upon his service-connected PTSD.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an initial rating in excess of 70 
percent for PTSD is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
Veteran's initial claim for service connection for PTSD was 
received on April 18, 2006.  Service connection was 
subsequently granted, effective April 18, 2006.

2.  The record is negative for any informal or formal claim, 
or written intent to file a claim, for service connection for 
PTSD or any other psychiatric disorder dated prior to April 
18, 2006.





CONCLUSION OF LAW

The criteria for an effective date earlier than April 18, 
2006, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5103, 5103A , 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for an effective 
date earlier than April 18, 2006, for the grant of service 
connection for PTSD arise from his October 2007 disagreement 
with the date assigned following the grant of service 
connection by an August 2007 rating decision.  Once service 
connection is granted the claims are substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the Veteran's VA treatment 
records and afforded him a VA examination with respect to his 
claim in October 2006.  The Board finds that those actions 
have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The Veteran asserts that he is entitled to an effective date 
earlier than April 18, 2006, for the grant of service 
connection for PTSD.  Specifically, the Veteran contends that 
he is entitled to an effective date of December 20, 1952, the 
date he was discharged from service or November 12, 1997, the 
date of his personal hearing during which he testified about 
a nervous condition.

The claims folder reflects that the Veteran's claim for 
service connection for PTSD was received on April 18, 2006, 
and that service connection was subsequently granted 
effective that date.  Where, as in the instant case, claims 
have been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b) (2008).  Here, the Veteran's PTSD dates from his 
time in service.  Thus, the effective date of service 
connection, pursuant to 38 C.F.R. § 3.400(b), is the date 
that the claim was received on April 18, 2006.  VA treatment 
records include an August 1998 note which reflects a 
diagnosis of mild PTSD.  An August 1999 report indicates that 
available PTSD resources were discussed with the Veteran.  
However, a February 2000 report reflects that he denied 
having PTSD.  An August 2000 report reflects the Veteran's 
complaints of shaking and nightmares related to the horrors 
of his service.  However, it is significant that while the 
Veteran's PTSD may have existed for several years prior to 
that date, claims must be filed in order for any type of 
benefit to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998). 

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD was filed prior to April 18, 2006, the Board finds no 
evidence of there being any such claim.  While VA treatment 
records dated prior to April 18, 2006, reflect a diagnosis of 
mild PTSD and complaints of nightmares shaking that the 
Veteran related to his service, none of those records 
demonstrate that the Veteran was interested in the benefits 
to which he might be entitled as a result of PTSD prior to 
the April 2006 claim.  In that regard, the Veteran contends 
that during personal hearing in November 1997 he testified 
about a nervous condition and PTSD related symptoms which 
entitles him to an earlier effective date for the grant of 
service connection for PTSD.  However, the November 1997 
personal hearing regarded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
frostbite.  While the Veteran testified that he was treated 
for a nervous condition after service, at no time during the 
hearing did he express any intent to file a claim for any 
nervous condition.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).

In this case, the only date that could serve as a basis for 
the grant of service connection is the date of receipt of the 
Veteran's claim for service connection on April 18, 2006.  
The Board finds that there is no legal entitlement to an 
earlier effective date for service connection for PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date and the claim must therefore be denied.  
38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date earlier than April 18, 2006, for the grant 
of service connection for posttraumatic stress disorder is 
denied.

REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the Board notes that the most recent VA 
medical records are dated in August 2007.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's last VA examination in October 2006 is not overly 
stale, it appears from the statements of record  that the 
Veteran's condition may have worsened since the date of the 
latest examination.  Therefore, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Obtain the Veteran's treatment records 
since August 2007.


2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of her service-connected PTSD.  
The claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  The examiner 
should specifically provide a full multi-
axial diagnosis pursuant to DSM-IV, to 
include a GAF score related to the 
Veteran's PTSD.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, including 
the Veteran's previous VA examination 
conducted in October 2006.  All signs and 
symptoms of the Veteran's service-
connected PTSD should be reported in 
detail.  The examiner should also describe 
the impact of the Veteran's PTSD on his 
occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
PTSD, without consideration of any other 
nonservice-connected disability, renders 
him unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


